 

Exhibit 10.69

 

CMS

Law.Tax

 

DATE: 10 October 2017

 

LEASE RELATING TO CDC WAREHOUSE, SAWSTON, CAMBRIDGE

 

Between

 

ARACARIS CAPITAL LIMITED

 

and


ROUTEBUY LIMITED

 

and

 

COMMODITY CENTRE (GROUP) LIMITED

 

CMS Cameron McKenna Nabarro Olswang LLP
Cannon Place
78 Cannon Street
London EC4N 6AF
T +44 20 7367 3000
F +44 20 7367 2000
cms.law

 

 

 

 

TABLE OF CONTENTS

 

1. Definitions 1 2. Interpretation 6 3. Grant and Term 7 4. Rights Granted 8 5.
Exceptions and Reservations 8 6. Third Party Rights over the Premises 10 7.
Payment of Rents 10 8. Other Financial Matters 11 9. Insurance 13 10. Service
Charge 15 11. State and Condition of the Premises 20 12. Use of the Premises 23
13. Dealings 24 14. Legal Requirements and Regulations 26 15. Landlord's
Covenant for Quiet Enjoyment 28 16. Limit on Landlord's Liability 29 17.
Forfeiture 29 18. Miscellaneous 32 19. Guarantee 35 20. Exclusion of The
Landlord and Tenant Act 1954 36 21. Rent Suspension and Break Clause 36 22.
Break Right 36 Schedule 1 Schedule of Condition 38

 

 

 

 

LEASE

 

DATE 10 October 2017

 

PARTIES

 

(1)ARACARIS CAPITAL LIMITED (incorporated and registered in England and Wales
under company registration number 09103328), the registered office of which is
at 20-22 Bedford Row, London WC1R 4JS (the "Landlord"); and

 

(2)ROUTEBUY LIMITED (incorporated and registered in England and Wales under
company registration number 03173065), the registered office of which is at
Commodity House, Braxted Road, Great Braxted, Witham, Essex CM8 3EW (the
"Tenant").

 

(3)COMMODITY CENTRE (GROUP) LIMITED (incorporated and registered in England and
Wales under company registration number 08319591), the registered office of
which is at Commodity House, Braxted Road, Great Braxted, Witham, Essex CM8 3EW
(the "Guarantor").

 

IT IS AGREED AS FOLLOWS:

 

1.DEFINITIONS

 

The following definitions apply in this Lease:

 

"Asset Rating": has the meaning given in the EPB Regulations;

 

"Business Day" means a day other than Saturday, Sunday or a day on which banks
are authorised to close in London for general banking business;

 

"EPB Regulations": the Energy Performance of Buildings (England and Wales)
Regulations 2012;

 

"EPC" means both an energy performance certificate and a recommendation report
(as each term is defined in The Energy Performance of Buildings (England and
Wales) Regulations 2012);

 

"Estate" means the Sawston Site being all that land and building registered
under title number CB219591 and all Service Media on, over or under such land
(excluding in both cases, any Service Media which are not owned by the Landlord)
or such other land (including the Premises) of a greater or lesser extent as the
Landlord may determine and notify to the Tenant in writing from time to time;

 

"Estate Road" means the roadway on the Estate shown coloured brown on Plan A;

 

"Group" means a group of companies within the meaning of section 42 of the
Landlord and Tenant Act 1954;

 

"Guarantor" means the third party to this Lease and/or any person who has
entered into a guarantee or an authorised guarantee agreement pursuant to this
Lease;

 

"Initial Service Charge" means thirty five thousand pounds (£35,000) per annum;

 

 

 

 

[tv491101_ex10-69img1.jpg] 



 2 

 

 

"Insurance Rent" means a fair and reasonable proportion of the cost to the
Landlord (including any insurance premium tax) of insuring:

 

(a)the Estate against the Insured Risks for its full reinstatement cost,
including the costs of demolition and site clearance, temporary works,
compliance with local authority requirements in connection with any works of
repair or reinstatement, architects', surveyors' and other professional fees and
other incidental expenses, and in each case with due allowance for inflation and
VAT;

 

(b)against loss of the Rent for a period of three years; and

 

(c)against public liability of the Landlord in connection with any matter
relating to the Estate, its occupation or use;

 

"Insured Risks" means:

 

(a)fire, explosion, lightning, earthquake, flood, storm, bursting or overflowing
of water tanks, pipes or other water or heating apparatus, impact, terrorism,
aircraft (other than hostile aircraft) and things dropped from such aircraft,
riot, civil commotion and malicious damage; and

 

(b)such other risks as the Landlord may from time to time insure against acting
reasonably (whether at its own discretion or at the request of the Tenant);

 

"Interest Rate" means the rate of four per cent above the base lending rate from
time to time of Lloyds Bank plc, or if that rate is no longer published then
four per cent above the rate of interest which the Landlord reasonably considers
to be most closely comparable to minimum lending rates generally applicable in
the United Kingdom from time to time;

 

"Landlord" means the first party to this Lease and its successors in title and
persons entitled to the reversion immediately expectant on the termination of
this Lease;

 

"Landlord's Energy Management Costs" means the costs of the Landlord of:

 

(a)acquiring allowances of any nature and paying all present and future taxes,
duties, or assessments of any nature relating to the supply or consumption of
energy, or relating to emissions consequential upon that supply or consumption
(and whether those emissions are direct or indirect);

 

(b)monitoring the supply and consumption of energy and such emissions; and

 

(c)gathering and processing information relating to the supply and consumption
of energy and to such emissions;

 

and in this definition "Landlord" means the group of undertakings of which the
Landlord is a member for the purposes of such allowances or taxes;

 

"Landlord's Surveyor" means a chartered surveyor appointed by the Landlord, who
may be an individual, or a firm or company of chartered surveyors, or an
employee of the Landlord or a company which is in the same Group as the
Landlord;

 

"this Lease" means this lease as varied or supplemented by any document which is
supplemental to this lease;

 

"Lettable Unit" means any part of the Estate (other than the Premises) which is
let or is intended for letting on the basis of a lease similar in nature to this
Lease;

 

"Permitted Part" means:

 

 3 

 

 

(a)the ancillary offices within the Premises shown for identification only
coloured green on Plan A; and/or

 

(b)any part of the warehouse buildings (shown edged purple on Plan A) consisting
of over 50,000 square feet;

 

"Permitted Use" means use within Classes B1 and/or B2 and/or B8 of the Town and
Country Planning (Use Classes) Order 1987 (as at the date of this Lease) with
ancillary offices and parking;

 

"Premises" means the CDC Warehouse, as shown for identification only edged red
on Plan A including:

 

(a)buildings from time to time on them;

 

(b)additions alterations and improvements to them

 

(c)all fixtures from time to time at those premises, but if those fixtures are
Service Media, then only if they fall within paragraph (d) below;

 

(d)Service Media within and from time to time exclusively serving those premises
and which are owned by the Landlord;

 

but excluding:

 

(e)any Service Media within such premises but which do not serve such premises
exclusively, or which are not owned by the Landlord; and

 

(0all and each and every part of the airspace over three metres above Ordnance
Datum Newlyn in the parts which do not have buildings upon them and the airspace
over 0.25 metres above Ordnance Datum Newlyn in the parts which do have
buildings upon them

 

"Premises Road" means the roadway within the Premises shown coloured blue on
Plan A;

 

"Rent" means:

 

(a)from 25 March 2018 to and including 24 March 2019, £757,896 per annum;

 

(b)from 25 March 2019 to the end of the Term, £1,092,143 per annum;

 

"Rent Commencement Date" means 25 March 2018;

 

"Road Costs" means twenty five percent of all reasonable costs and expenses
incurred during the Term by or on behalf of the Landlord in inspecting,
maintaining, repairing and resurfacing the Estate Road;

 

"Schedule of Condition" means the schedule of condition dated 3 October 2017
prepared by Glenny LLP annexed to this Lease at Schedule 1 updated to include
the Tenant Requisite Works;

 

"Service Charge" means the lesser of a fair and reasonable proportion of the
total cost of the Landlord's Expenses (as defined in clause 10.1) and the
Service Charge Cap in relation to the relevant Service Charge Year;

 

"Service Charge Balance" means the shortfall, if any, between the Service Charge
Estimate and the Service Charge;

 

 4 

 

 

"Service Charge Cap" means for the Service Charge Year which is current at the
date of this Lease thirty five thousand pounds (05,000) and for each remaining
Service Charge Year during the Term the amount calculated in accordance with
clause 10.5;

 

"Service Charge Commencement Date" means the date on which the Service Charge
Estimate and the Service Charge shall become payable, which the Landlord shall
confirm to the Tenant with at least 10 Business Days' notice in writing;

 

"Service Charge Estimate" means the lesser of the same fair and reasonable
proportion of the amount which the Landlord, or the Landlord's Surveyor or its
accountant, reasonably estimates will be the total cost of the Landlord's
Expenses (as defined in clause 10.1) in any Service Charge Year and the Service
Charge Cap for that Service Charge Year;

 

"Service Charge Year" means the year from and including 1 January in each year
(whether before or during the Term) or such other date which the Landlord
chooses from time to time;

 

"Service Media" means conduits and equipment used for the generation, passage,
reception and/or storage of Utilities;

 

"Tenant" means the second party to this Lease and, except where otherwise
expressly stated, its successors in title;

 

"Tenant Requisite Works" means:

 

(a)the comprehensive repair and maintenance of all roof and roof structures so
as to ensure that all roof and roof structures are wind and watertight;

 

(b)removal of the mezzanine floor together with all racking and forklift
conveyor belts;

 

(c)the spraying of all external parts of the Premises so as to remove and
eradicate all weeds; and

 

(d)(insofar as any utility is not separately metered) the procuring of separate
meters for all utility supplies;

 

"Tenant's Works Details" means a full and complete costed scope of works for the
Tenant Requisite Works with method statement and anticipated timings for
completion of each aspect of the Tenant Requisite Works;

 

"Term" means the term of years granted by this Lease;

 

"Utilities" means electricity, gas, water, foul water and surface drainage,
heating, ventilation and air conditioning, smoke and fumes, signals,
telecommunications, satellite and data communications and all other utilities;

 

"Uninsured Risk" any risk expressly specified in the definition of Insured Risks
that:

 

(a)is not insured because, at the time the insurance is taken out or renewed,
insurance is not generally available in the UK market on normal commercial
terms; or

 

(b)is not insured or fully insured by reason of a limitation or exclusion (but
not including normal policy excesses) imposed by the insurers;

 

"VAT" means value added tax and/or any similar tax from time to time replacing
it or performing a similar fiscal function;

 

"Wireless Data Services" equipment or systems providing or related to wireless
data voice or video connectivity or wireless services permitting or offering
access to the internet or any wireless network mobile network or
telecommunications system which involves a wireless or mobile device.

 

 5 

 

 

2.INTERPRETATION

 

2.1In this Lease:

 

2.1.1the contents page, headings and sub-headings are for ease of reference only
and do not affect its meaning;

 

2.1.2any words following the terms "include" and "including" or any similar
expression shall be interpreted as illustrative and shall not limit the sense of
the words preceding those terms;

 

2.1.3general words do not have a restrictive meaning because they are preceded
or followed by specific words indicating a particular type, class or category;

 

2.1.4obligations owed by or to more than one person are owed by or to them
jointly and severally;

 

2.1.5words in the singular include the plural and vice versa; and

 

2.1.6references to one gender include all genders.

 

2.2In this Lease, unless otherwise specified:

 

2.2.1a reference to legislation is a reference to all:

 

(a)directives, decisions and regulations of the Council or Commission of the
European Union; and

 

(b)Acts of Parliament; and

 

(c)orders, regulations, consents, licences, notices and bye-laws made or
granted:

 

(i)under any Act of Parliament; or

 

(ii)under any directive, decision or regulation of the Council or Commission of
the European Union; or

 

(iii)by a local authority or by a court of competent jurisdiction; and

 

(d)any mandatory codes of practice issued by a statutory body, in each case
having effect in the United Kingdom (or any part of it) from time to time;

 

2.2.2a reference to particular legislation is a reference to that legislation as
amended, modified, consolidated, re-enacted or replaced from time to time and to
all subordinate legislation made under it from time to time;

 

2.2.3a reference to a person includes an individual, firm, partnership, company,
association, organisation or trust (in each case whether or not having a
separate legal personality);

 

2.2.4a reference to a company includes any company, corporation or any other
body corporate (wherever incorporated); and

 

2.2.5references to the Premises and the Estate include any part of the Premises
or the Estate.

 

 6 

 

 

2.3In this Lease:

 

2.3.1an obligation of the Tenant not to do something includes an obligation not
to cause or allow that thing to be done;

 

2.3.2a reference to any act or to any act or omission of the Tenant includes any
act or any act or omission of any other person at the Premises or the Estate
with the Tenant's express or implied authority;

 

2.3.3the rights and remedies of the Landlord under any clause are without
prejudice to any other right or remedy of the Landlord;

 

2.3.4the obligations of or restrictions on the Tenant or a Guarantor under any
clause, supplemental document or other instrument entered into in connection
with this Lease, are without prejudice to the obligations of or restrictions on
the Tenant or Guarantor, or to the rights of the Landlord under any other
clause, supplemental document or other instrument entered into in connection
with this Lease;

 

2.3.5a reference to the consent or approval of the Landlord means the prior
consent in writing (which, if required by the Landlord, is to be contained in a
deed) of the Landlord, and, where required, of any superior landlord or
mortgagee of the Landlord;

 

2.3.6references to any adjoining property of the Landlord include any property
adjoining or near the Premises or the Estate owned, leased or occupied by the
Landlord (or any company in the same Group as the Landlord) from time to time;

 

2.3.7references to the end of the Term are to the end of the Term whether before
or at the end of the term of years granted by this Lease;

 

2.3.8references to a fair proportion of any sum are to the whole or a proportion
of that sum which is fair and reasonable in the circumstances as determined by
the Landlord's Surveyor whose decision will be final and binding (except in the
case of manifest error) and where there are different elements to that sum a
different proportion for each element may be determined on this basis;

 

2.3.9references to a certified copy are to a copy certified by solicitors to be
a true copy of the original; and

 

2.3.10a requirement that a notice or other communication to be given or made
under or in connection with this Lease must be signed by the person giving or
making it will be deemed to be satisfied if the notice or other communication is
signed on behalf of the person giving it.

 

2.4In this Lease, a reference to a clause, paragraph or schedule is to a clause
or paragraph of or schedule to this Lease and a reference to this Lease includes
its schedules and appendices.

 

3.GRANT AND TERM

 

At the request of the Guarantor, the Landlord leases the Premises to the Tenant
with full title guarantee for a term from and including the date of this Lease
expiring on and including October 2022, the Tenant paying the following sums,
which are reserved as rent: the Rent, the Insurance Rent the Initial Service
Charge, the Service Charge Estimate, the Service Charge Balance and any VAT
payable on those sums and any interest due under this Lease.

 

 7 

 

 

4.RIGHTS GRANTED

 

4.1The Landlord grants the Tenant:

 

4.1.1a right of way at all times and for all purposes reasonably required for
the use of the Premises in accordance with this Lease over the Estate Road for
so long as the Estate Roads is not adopted and maintained at public expense; and

 

4.1.2a right to use all Service Media not included in the Premises and which
from time to time serve the Premises and are laid in under or over the Estate
for the free passage of all services to and from the Premises for so long as
such Service Media are not adopted and maintained at public expense.

 

4.1.3a right of support and protection from the Estate for the Premises.

 

4.2The rights granted by clause 4.1:

 

4.2.1are granted only to the extent that the Landlord has power to grant them;

 

4.2.2unless otherwise specified, are not granted to the Tenant exclusively, but
are to be used in common with the Landlord, any superior landlord, any other
tenants and lawful occupiers of the Estate and other persons authorised by them;



 

4.2.3may be altered, interrupted or varied for the purposes of any works of
maintenance, repair, alteration, development or the replacement of any land,
building, or Service Media in connection with which the rights are exercised;
and

 

4.2.4are to be exercised by the Tenant, and any authorised undertenant, in
accordance with any regulations which the Landlord may make for the proper
management of the Estate and which have been previously notified to the Tenant
in writing.

 

4.3The Tenant will not be or become entitled to any right, easement or privilege
that is not expressly granted by clause 4.1, and section 62 of the Law of
Property Act 1925 does not apply to this Lease.

 

4.4The Tenant acknowledges that the flow of light and air to the Premises over
any adjoining land

owned by the Landlord at the date of this Lease is and will be enjoyed with the
Landlord's consent.

 

5.EXCEPTIONS AND RESERVATIONS

 

5.1The following rights are excepted and reserved from this Lease:

 

5.1.1a right of way with or without vehicles and machinery at all times over the
Premises Road (or such other unbuilt upon parts of the Premises that the
Landlord reasonably requires) in order to access any other part of the Estate or
on any adjoining or neighbouring property belonging to the Landlord for any
purpose;

 

5.1.2all rights of light or air to the Premises over other land that now exist
or are in the course of acquisition;

 

5.1.3to build or carry out any works on any other part of the Estate or on any
adjoining or neighbouring property belonging to the Landlord, or to build into
any of the boundary walls, foundations or roofs of the Premises, even if such
building or works lessen the flow of light or air to the Premises or cause any
nuisance, damage or inconvenience to the Tenant or other occupier of the
Premises;

 

 8 

 

 

5.1.4the right to the free and uninterrupted passage and running of all services
from and to all other parts of the Estate and all other buildings and land
through and along all Service Media from time to time within the Premises but
which do not exclusively serve the Premises;

 

5.1.5of support and protection from the Premises for the rest of the Estate;

 

5.1.6a right in connection with any works to any adjoining or nearby property
(including any other part of the Estate) to traverse the jib of any crane
through the airspace comprised in the Premises;

 

5.1.7to enter the Premises on reasonable prior written notice (except in an
emergency) and at reasonable times in order to:

 

(a)inspect the state and condition of the Premises to determine whether the
Tenant is complying with its obligations in this Lease and to take any action to
remedy any breach of such obligations;

 

(b)carry out any assessment or inspection necessary to prepare an EPC;

 

(c)to review or measure any environmental rating any water use at the Estate and
any waste production or waste management issues relating to the Estate;

 

(d)to carry out energy efficiency improvements;

 

(e)inspect, install, alter, connect into, repair and replace any Service Media
in, on, under or over any unbuilt part of the Premises, but which do not form
part of the Premises and construct Service Media at any time during the Term,
on, over or under any unbuilt part of the Premises;

 

(f)attach signs and notices and erect scaffolding or other equipment on the
unbuilt or parts of the Premises and exercise any other right excepted and
reserved to the Landlord by this Lease; and

 

(g)exercise any other right excepted and reserved to the Landlord by this Lease,
or for any other reasonable purpose connected with this Lease or with the
Landlord's interest in the Premises, the Estate or any adjoining property of the
Landlord or to enable the Landlord to comply with any legislation.

 

PROVIDED THAT the Landlord or the Landlord's representative are accompanied
(subject to the Tenant making such person available at all times) by the Tenant
and comply with the reasonable requirements of the Tenant in relation to such
entry, at all times.

 

5.2The rights excepted and reserved by this Lease are excepted and reserved to
the Landlord and any superior landlord, and may be exercised by anyone
authorised by the Landlord or a superior landlord.

 

5.3The person exercising any right of entry excepted and reserved by this Lease
shall make good any damage caused to the Premises (subject to clause 5.4) to the
Tenant's reasonable satisfaction but shall not be under any obligation to make
any other compensation to the Tenant or other occupier of the Premises.

 

 9 

 

 

5.4The Tenant shall allow any person who has a right to enter the Premises to
enter the Premises at all reasonable times, during and outside usual business
hours, provided that reasonable notice has been given, which need not be written
notice and that the Landlord or the Landlord's representative are accompanied
(subject to the Tenant making such person available at all times) by the Tenant.
In cases of emergency no notice need be given and the Landlord, or another
person on behalf of the Landlord may break into the Premises if entry cannot be
effected in any other way. The Landlord shall not be liable to make good any
damage caused to the Premises in breaking into the Premises in these
circumstances but shall cause as little damage as is reasonably practicable.

 

6.THIRD PARTY RIGHTS OVER THE PREMISES

 

6.1There are excepted from this Lease and this Lease is granted subject to:

 

6.1.1all existing rights which belong to other property, or are enjoyed by other
property over the Premises or any land or Service Media over which the Tenant
may exercise rights by virtue of this Lease; and

 

6.1.2the matters contained or referred to in the property and charges registers
of title number CB219591 as at the date of this Lease.

 

6.2The Tenant shall comply with the matters contained or referred to in the
registers referred to in clause 6.1 so far as they relate to the Premises or any
rights the Tenant may exercise by virtue of this Lease.

 

6.3The Tenant shall:

 

6.3.1not permit any third party to acquire any right over the Premises or to
encroach upon the Premises and shall on becoming aware of the same give the
Landlord immediate written notice of any attempt to do this;

 

6.3.2at the Landlord's cost, take any steps which the Landlord may reasonably
require to prevent the acquisition of any right over or encroachment on the
Premises;

 

6.3.3at the Landlord's request and cost, preserve for the benefit of the
Premises and the Landlord's interest in them all existing rights which belong to
the Premises and are enjoyed over adjoining or neighbouring property;

 

6.3.4not block or obstruct any window or ventilator at the Premises; and

 

6.3.5not grant any right or licence to a third party relating to the airspace at
the Premises.

 

7.PAYMENT OF RENTS

 

7.1The Tenant shall pay to the Landlord the Rent, the Initial Service Charge,
the Service Charge Estimate and any VAT payable on those sums without deduction,
recoupment or set-off (whether legal or equitable) in four equal instalments in
advance on the usual quarter days, and shall pay the Insurance Rent within 10
Business Days of demand, the Initial Service Charge, the Service Charge Balance
and the Road Cost and any VAT on them on demand (whether such demand is made and
received before or after the end of the Term) and interest in accordance with
clause 8.7.

 

7.2The Tenant shall pay the first instalment of the Rent and any VAT due on it
to the Landlord on the Rent Commencement Date, and the first instalment is to be
a proportionate amount for the period from and including the Rent Commencement
Date, until the next quarter day.

 

7.3The Tenant shall pay the Initial Service Charge from the date of this Lease
until (but excluding) the Service Charge Commencement Date. The first instalment
of the Initial Service Charge and any VAT due on it shall be paid to the
Landlord on the date of this Lease and shall be a proportionate amount for the
period from and including the date of this Lease until the next quarter day.

 

 10 

 

 

7.4The Tenant shall pay the Service Charge Estimate from (and including) the
Service Charge Commencement Date for the remainder of the Term. The first
instalment of the Service Charge Estimate and any VAT due on it shall be paid to
the Landlord on the Service Charge Commencement Date and shall be a
proportionate amount for the period from and including the Service Charge
Commencement Date until the next quarter day (credit being given for any Initial
Service Charge paid in respect of the period after the Service Charge
Commencement Date).

 

7.5The Tenant shall pay the Road Cost within 10 Business Days of written demand.

 

7.6If required by the Landlord, the Tenant shall pay the Rent, the Initial
Service Charge, the Service Charge Estimate and any VAT on them by banker's
standing order to a bank account in the United Kingdom which the Landlord has
notified in writing to the Tenant.

 

8.OTHER FINANCIAL MATTERS

 

8.1Utilities

 

The Tenant shall pay all charges, including connection and hire charges,
relating to the supply and consumption of Utilities to or at the Premises and
that part of the Landlord's Energy Management Costs which the Landlord
reasonably attributes to, and shall comply with all present or future
requirements and recommendations of the suppliers of Utilities to the Premises.

 

8.2Common facilities

 

The Tenant shall pay within 10 Business Days of demand a fair proportion of any
costs properly incurred or payable by the Landlord in respect of any land or
Service Media outside the Estate but used in connection with the Premises.

 

8.3Rates and taxes

 

The Tenant shall pay and indemnify the Landlord against all present and future
rates, duties, taxes and assessments of any nature charged on or payable in
respect of the Premises (or in respect or by reason of any works carried out by
or on behalf of the tenant at the Premises) whether payable by the Landlord,
owner, occupier or tenant of the Premises and whether of a capital or income,
recurring or non-recurring nature except any income or corporation tax imposed
on the Landlord (or any superior landlord) in respect of:

 

8.3.1the grant of this Lease;

 

8.3.2the receipt of the rents reserved by this Lease; or

 

8.3.3any dealing or disposition by the Landlord with its interest in the
Premises.

 

8.4Payments relating to the Premises and other property

 

Where any of the charges payable under clause 8.1, 8.2 or 8.3 relates to other
property as well as the Premises, the amount to be paid by the Tenant will be a
fair and reasonable proportion of the whole of the amount charged or payable.

 

 11 

 

 

8.5Landlord's costs

 

The Tenant shall pay to the Landlord, on demand, and on an indemnity basis, the
fees, costs and expenses properly charged, incurred or payable by the Landlord
and its advisers, agents or enforcement officers in connection with:

 

8.5.1any steps taken in contemplation of, or in relation to, any proceedings
under section 146 or 147 of the Law of Property Act 1925 or the Leasehold
Property (Repairs) Act 1938, including the preparation and service of all
notices, and even if forfeiture is avoided (unless it is avoided by relief
granted by the court);

 

8.5.2preparing and serving schedules of dilapidations at any time during the
Term or within 12 months after the end of the Term (or, if later, 12 months
after the date the Tenant has given vacant possession of the Premises to the
Landlord) and supervising any works undertaken to remedy such dilapidations;

 

8.5.3recovering (or attempting to recover) any arrears of Rent or other sums due
to the Landlord under this Lease, including the costs of preparing and serving
any notice under section 17 of the Landlord and Tenant (Covenants) Act 1995 and
any costs associated with the Landlord's remedies of taking control of goods or
execution;

 

8.5.4any investigations or reports carried out to determine the nature and
extent of any breach by the Tenant of its obligations in this Lease;

 

8.5.5any steps taken to procure that a breach by the Tenant of its obligations
under this Lease is remedied; and

 

8.5.6the Tenant shall pay to the Landlord, on demand, the reasonable fees, costs
and expenses properly charged, incurred or payable by the Landlord and its
advisers, agents or enforcement officers in connection with any application for
a consent of the Landlord (including the preparation of any documents) which is
needed by virtue of this Lease, whether or not such consent is granted and
whether or not the application is withdrawn.

 

8.6VAT

 

8.6.1Where the Tenant is to pay the Landlord for any supply made to the Tenant
by the Landlord the Tenant shall also pay any VAT which may be payable in
connection with that supply.

 

8.6.2Where the Tenant is to pay the Landlord the costs of any supplies made to
the Landlord the Tenant shall also pay the Landlord any VAT payable in
connection with that supply, except to the extent that the Landlord is able to
obtain a credit for the VAT from HM Revenue & Customs.

 

8.7Interest

 

If the Rent is not paid to the Landlord on the due date for payment or if any
other sum payable under this Lease is not paid to the Landlord within five
Business Days of the due date for payment or if the Landlord refuses to accept
any Rent or other such sum when the Tenant is, or may be, in breach of any of
its obligations in this Lease, the Tenant shall pay interest to the Landlord on
such sum at the Interest Rate for the period from and including the due date
until payment (both before and after any judgment) or until payment is accepted
by the Landlord (as the case may be).

 

 12 

 

 

8.8Exclusion of statutory compensation

 

Any statutory right of the Tenant, or any undertenant, to claim compensation
from the Landlord or any superior landlord on leaving the Premises is excluded
to the extent that the law allows.

 

9.INSURANCE

 

9.1Landlord's obligations

 

The Landlord shall insure the Premises, other than any part installed by or on
behalf of the Tenant or any other occupier against the Insured Risks, through an
agency chosen by the Landlord (acting reasonably) and subject to any exclusions,
excesses and conditions as may be usual in the insurance market at the time or
required by the insurers, or reasonably required by the Landlord.

 

9.2Reinstatement

 

If the Premises and/or the access to the Premises are damaged or destroyed by an
Insured Risk, then:

 

9.2.1unless payment of any insurance money is refused because of any act or
omission of the Tenant and the Tenant has failed to comply with clause 9.3.8;
and

 

9.2.2subject to the Landlord being able to obtain any necessary consents and to
the necessary labour and materials being and remaining available,

 

the Landlord shall use the insurance money it receives, except money received
for loss of rent, in repairing and reinstating the Premises and (as the case may
be the access to the Premises) (other than any part which the Landlord is not
obliged to insure) or in building reasonably comparable premises as soon as
reasonably practicable.

 

9.3Tenant's obligations

 

The Tenant shall:

 

9.3.1pay the Insurance Rent in accordance with this Lease;

 

9.3.2pay on demand any increase in the insurance premium for the Estate or any
adjoining property of the Landlord which is attributable to the use of the
Premises, or anything done or omitted to be done on the Premises by the Tenant
or any other occupier of the Premises;

 

9.3.3pay on demand a fair and reasonable proportion of the costs incurred or
payable by the Landlord in connection with the Landlord obtaining a valuation of
the Estate for insurance purposes, as long as such valuation is made at least
three years after any previous such valuation;

 

9.3.4comply with the requirements of the insurers relating to the Premises;

 

9.3.5not do or omit to do anything which may make any insurance of the Estate or
of any adjoining property of the Landlord taken out by the Landlord or any
superior landlord void or voidable, or which would result in an increase in the
premiums for such insurance unless the Tenant has agreed to pay any such
increase in the premiums in accordance with clause 9.3.3 above;

 

9.3.6give the Landlord written notice immediately on becoming aware of the same,
of any damage to or destruction of the Premises by an Insured Risk;

 

 13 

 

 

9.3.7pay the Landlord within 10 Business Days of demand the amount of any excess
properly required by the insurers in connection with that damage or destruction;

 

9.3.8pay the Landlord within 10 Business Days of demand an amount equal to any
amount which the insurers properly refuse to pay, following damage or
destruction by an Insured Risk to any part of the Estate or any adjoining
property of the Landlord, because of any act or omission of the Tenant;

 

9.3.9pay the Landlord within 10 Business Days of demand the reasonable costs
properly incurred by the Landlord in preparing and settling any insurance claim
relating to the Premises (or a fair and reasonable proportion of such costs in
relation to the Estate as a whole) arising, in any case, from any insurance
taken out by the Landlord;

 

9.3.10not take out any insurance of the Premises against the Insured Risks in
its own name other than in respect of any part of the Premises installed by or
on behalf of the Tenant or any undertenant or any other occupier, and if the
Tenant has the benefit of any such insurance, the Tenant shall hold all money
receivable under that insurance upon trust for the Landlord; and

 

9.3.11if requested by the Landlord (acting reasonably) remove its fixtures and
effects from the Premises to allow the Landlord to repair or reinstate the
Premises.

 

9.4Suspension of Rent

 

9.4.1If the whole or part of the Premises or the access thereto, are damaged or
destroyed by an Insured Risk so as to make the Premises or any part unfit for
occupation or use, the Rent (or a due proportion of it determined by the
Landlord (acting reasonably) according to the nature and extent of the damage)
will, subject to clause 9.4.2, be suspended from the date of damage or
destruction until the expiration of the period insured for loss of Rent, or, if
sooner, until the Premises, or such part, have been made fit for occupation and
use.

 

9.4.2The Rent will not be suspended to the extent that any loss of rent
insurance has been made ineffective, or payment of it has been refused by the
insurers because of any act or omission by the Tenant, nor unless and until any
arrears of Rent or other sums due under this Lease have been paid by the Tenant
in full (save in the case of other sums due under this lease where there is a
bona fide dispute).

 

9.5Termination

 

9.5.1This clause 9.5 applies if the Rent is suspended pursuant to clause 9.4.1
by reason of the whole (or substantially the whole) of the Premises or the
access thereto being unfit for occupation or use and the Landlord has not
substantially completed the relevant works required to be carried out pursuant
to clause 9.2, by the end of the period of six months from the date of damage or
destruction.

 

9.5.2If this clause 9.5 applies the Landlord or the Tenant may terminate this
Lease by giving to the other not less than one month's written notice (such
notice not to be served until the six months period referred to in clause 9.5.1
has expired) and upon expiry of such notice, unless the Landlord has then
substantially completed the relevant works required to be carried out pursuant
to clause 9.2, this Lease shall then determine.

 

 14 

 

 

9.5.3Termination of this Lease pursuant to clause 9.5 will be without prejudice
to any right of any party against any other for any antecedent breach of its
obligations under this Lease.

 

9.6Termination - Damage by an Uninsured Risk

 

9.6.1If the Premises or the means of access thereto are damaged or destroyed by
an Uninsured Risk then the provisions of this clause 9.6 shall apply.

 

9.6.2The Landlord may within three months of the date of such damage or
destruction notify the Tenant either that:

 

(a)the Landlord will reinstate the Premises and/or the means of access to the
Premises at its own cost in which case clause 9.2 shall be construed as if the
damage or destruction were Insured Damage; or

 

(b)the Landlord does not intend to reinstate the Premises and/or the means of
access to the Premises in which case this Lease will end on the date of the
Landlord's notice, but without prejudice to any right of action of either party
in respect of any previous breach by the other of this Lease.

 

9.6.3If either the Landlord fails to serve notice under clause 9.6.2 or fails to
complete the reinstatement of the Premises and/or the means of access to the
Premises within six months of the date of damage or destruction, then the Tenant
may at any time thereafter end this Lease by notice in writing to the Landlord
and this Lease shall end but without prejudice to any right of action of either
party in respect of any breach by the other of this Lease.

 

9.7Insurance money

 

All insurance money payable will belong to the Landlord.

 

10.SERVICE CHARGE

 

10.1Definitions

 

The following definitions apply in clause 10.

 

"Certificate" means a statement certified by the Landlord or the Landlord's
Surveyor or its accountant, which shows:

 

(a)the Service Charge Estimate;

 

(b)the Landlord's Expenses;

 

(c)the Service Charge;

 

(d)the Service Charge Balance; and

 

(e)the Service Charge Cap,


for the relevant Service Charge Year;

 

"Landlord's Expenses" means the costs (including any VAT charged on such costs
to the extent that the Landlord is not able to obtain a credit for such VAT from
Mil Revenue & Customs) properly incurred or provided for by or on behalf of the
Landlord in connection with all or any of the following items:

 

(a)the Services;

 

 15 

 

 

(b)providing, operating, inspecting, maintaining, repairing and replacing
Service Media within the Estate (other than Service Media which form part of the
Premises or any Lettable Unit or which do not belong to the Landlord);

 

(c)removing any obstruction on the Estate Road;

 

(d)providing, operating, inspecting, insuring and maintaining, repairing and
replacing any equipment, plant and machinery and other materials, which are used
in providing the matters listed in this definition;

 

(e)fuel and Utilities used on the Estate or in providing the matters listed in
this definition and that part of the Landlord's Energy Management Costs which
the Landlord reasonably attributes (or reasonably anticipates attributing) to
the Estate and to the provision of those matters;

 

(f)maintenance and other contracts entered into for the provision of the matters
listed in this definition;

 

(g)providing, maintaining and, when reasonably necessary, renewing signs at the
Estate;

 

(h)providing, maintaining and, when reasonably necessary, replacing or altering
such security systems for the benefit of the whole (or substantially the whole)
of the Estate, which the Landlord (in the interests of good estate management)
reasonably considers appropriate and which may include the provision of
closed-circuit television, barriers and other equipment, and security guards and
patrols (whether employed by the Landlord or engaged as contractors);

 

(i)employing or arranging for the employment (and the termination of employment)
of staff in connection with the provision of the matters listed in this
definition, including the costs of insurance, pension and welfare contributions
and the provision of clothing, tools and equipment incurred in connection with
such employment;

 

(i)all present and future rates, taxes, duties and assessments of whatever
nature charged on, or payable in respect of the Estate;

 

(k)complying with any legislation relating to Estate (or relating to the
Premises (or any part of them) but for which the Landlord is responsible);

 

(1)complying with or, where the Landlord reasonably considers it appropriate,
contesting the requirements or proposals of the local or any other competent
authority in respect of the Estate;

 

(m)abating any nuisance to the Estate;

 

(n)making such provisions as the Landlord reasonably considers appropriate for
anticipated future expenditure including the provision and replacement of any
plant, machinery, lifts or equipment used or to be used in connection with the
matters listed in this definition;

 

(o)leasing any item used in providing the matters listed in this definition;

 

(p)obtaining any professional advice which may from time to time be required in
relation to the management of the Estate or the provision of the matters listed
in this definition;

 

(q)the proper fees of managing agents retained by the Landlord for the
management of the Estate, the provision of the matters listed in this definition
and the collection of all rents and service charges (including the Rent, the
Initial Service Charge, the Service Charge Estimate and the Service Charge
Balance) due from the Tenant and the other occupiers of the Estate (or where any
of those tasks is carried out by the Landlord a reasonable charge of the
Landlord for that task), but not any such costs arising by reason of those rents
or service charges being in arrears; and

 

 16 

 

 

(r)preparing (and auditing) the Certificate (whether by the Landlord or the
Landlord's Surveyor or its accountants),

 

(s)any other works, services, amenities or facilities which the Landlord from
time to time reasonably considers desirable for the purpose of maintaining,
improving or modernising the Estate or any services, amenities or facilities at
or for the Estate and which are (or may be) for the general benefit of all, or
substantially all, of the occupiers of the Estate and are in accordance with the
principles of good estate management,

 

but excluding any cost which the Landlord recovers under any other clause, or
from any insurance taken out by the Landlord, where the Tenant is obliged to
refund the Landlord the whole or any part of the premium;

 

"Services" means:

 

(a)cleaning, maintaining, lighting, treating and repairing the Estate Road and
any Service Media within the Estate which does not exclusively serve the
Premises or a Lettable Unit;

 

(b)providing and replacing refuse containers for occupiers of the Estate and
arranging for the collection of refuse; and

 

(c)providing such security for the Estate as the Landlord determines in its
reasonable discretion.

 

10.2Landlord's obligations

 

10.2.1The Landlord shall provide the Services in a manner which the Landlord
reasonably considers appropriate.

 

10.2.2The Landlord will have no liability for any failure or interruption of any
Service:

 

(a)while the Tenant is in arrears with payment of the Rent or other sums due
under this Lease (save in the case of other sums due under this lease where
there is a bona fide dispute;

 

(b)during the proper inspection, maintenance, repair or replacement of any
relevant Service Media or equipment;

 

(c)resulting from a shortage of fuel, water, materials or labour;

 

(d)resulting from a breakdown of any equipment used in connection with the
provision of the Services; or

 

(e)resulting from any act or omission of any employee, contractor or agent of
the Landlord,

 

or for any other reason beyond the reasonable control of the Landlord.

 

10.2.3In the circumstances mentioned in clauses 10.2.2(c), 10.2.2(d), 10.2.2(e)
and 10.2.2(e), the Landlord shall restore the relevant Service as soon as is
reasonably practicable.

 

 17 

 

 

10.2.4Following the Service Charge Commencement Date:

 

(a)the Landlord shall produce the Certificate to the Tenant as soon as
practicable after the end of the Service Charge Year;

 

(b)the Landlord shall, but at the cost of the Tenant, allow the Tenant to
inspect any invoices and receipts for the Services as long as the Tenant has
given the Landlord reasonable written notice; and

 

(c)if any Lettable Unit is unlet for any period, the Landlord shall bear a fair
and reasonable proportion of the Landlord's Expenses in respect of that Lettable
Unit.

 

10.3Tenant's obligations

 

10.3.1The Tenant shall pay the Initial Service Charge, Service Charge Estimate
and the Service Charge Balance and any VAT on them as provided in clause 7.

 

10.3.2If the end of the Term does not coincide with the end of a Service Charge
Year, the Service Charge due from the Tenant for the part of that Service Charge
Year which is within the Term will be reduced by the proportion which the part
of that Service Charge Year which is after the end of the Term bears to one
year.

 

10.3.3The end of the Term shall not prejudice the Landlord's entitlement to
demand nor the Tenant's liability to pay the Service Charge Balance for the
Service Charge Year then current, apportioned in accordance with clause 10.3.2.

 

10.4Estimating and revising the Service Charge

 

10.4.1Following the Service Charge Commencement Date, the Landlord shall give
the Tenant a statement of the Service Charge Estimate for each Service Charge
Year. Until the statement has been given, the Service Charge Estimate shall be
payable at the rate of the Service Charge Estimate for the previous Service
Charge Year. Once the statement has been given, the remaining instalments of the
Service Charge Estimate and any VAT on them will be adjusted so as to provide
for payment of the whole Service Charge Estimate for that Service Charge Year to
be paid during that year.

 

10.4.2If, during a Service Charge Year, the Landlord reasonably expects the cost
of the Services to increase materially above its previous estimate of the cost
of the Services for that Service Charge Year, the Landlord may revise its
estimate of those costs and the Service Charge Estimate will be based on that
revised estimate and the remaining instalments of the Service Charge Estimate
adjusted so that the revised Service Charge Estimate will have been paid by the
end of that Service Charge Year. The Landlord may revise the Service Charge
Estimate more than once in a Service Charge Year.

 

10.4.3The Service Charge Estimate for any Service Charge year (whether an
initial Service Charge Estimate or a revised one) may not exceed the Service
Charge Cap for that Service Charge Year.

 

10.5Changes to the Service Charge Cap

 

10.5.1In this clause:

 

"Current Index Figure" means, in respect of each relevant Service Charge Year
the figure given in the Index for the month immediately preceding the beginning
of that Service Charge Year;

 

 18 

 

 

"Index" means the Retail Prices Index (All Items) published by the Office for
National Statistics or any successor government ministry, department or agency;

 

"Previous Index Figure" means, in respect of each relevant Service Charge Year,
the figure given in the Index for the month immediately preceding the beginning
of the previous Service Charge Year.

 

10.5.2The Service Charge Cap for each Service Charge Year, other than that
current at the date of this Lease, will be the higher of the Service Charge Cap
for the immediately preceding Service Charge Year and the amount calculated by
the following formula:

 

N = E x C/P

 

Where:

 

N   (the new Service Charge Cap) is the Service Charge Cap for the relevant
Service Charge Year;

 

E   (the existing Service Charge Cap) is the Service Charge Cap for the
immediately preceding Service Charge Year;

 

C    is the Current Index Figure;

 

P   is the Previous Index Figure.

 

10.5.3If the Index is re-based at any time or times during the Term, the Current
Index Figure and the Previous Index Figure will be the figures that would have
been given in the Index for the relevant month had there been no re-basing of
the Index.

 

10.5.4If the Index ceases to be published, the Landlord shall, for the purposes
of changes to the Service Charge Cap for Service Charge Years after the date the
Index ceases to be published, select a replacement index, being an index
published by the Office for National Statistics or any successor government
ministry, department or agency, to be the Index for the purposes of this clause.
The Landlord shall act reasonably in making its selection of a replacement
index.

 

10.5.5If it becomes impossible or impractical to calculate the Service Charge
Cap by reference to the Index (as rebased and/or replaced as mentioned above),
then the basis for calculating the Service Charge Cap for the remaining Service
Charge Years will be determined under the Arbitration Act 1996 by a single
arbitrator who shall set the new basis for calculating the Service Charge Cap,
which new basis must be a fair and reasonable basis having regard to the intent
of this clause.

 

10.6General provisions

 

10.6.1In the absence of manifest error, the Certificate will be conclusive as to
the amount of the Service Charge.

 

10.6.2The Landlord shall notify the Tenant in writing of any change in the date
of the beginning of the Service Charge Year.

 

10.6.3If the Service Charge for any Service Charge Year is less than the Service
Charge Estimate (as and if revised), the balance will be credited against the
instalments of the Service Charge Estimate due from the Tenant in the following
Service Charge Year, or, at the end of the Term, set-off against any sums due
from the Tenant to the Landlord with any balance being repaid to the Tenant.

 

 19 

 

 

10.6.4The Landlord's Expenses for the Service Charge Year in which the beginning
of the Term falls may include costs incurred by or provided for or on behalf of
the Landlord before the beginning of the Term so far as they relate to Services
which are to be provided during the Term. The Landlord's Expenses in any Service
Charge Year may (where reasonable) include provisions for expenses to be made
after the end of the Term so far as such provisions are reasonable having regard
to the Services which are provided during the Term.

 

11.STATE AND CONDITION OF THE PREMISES

 

11.1Repair

 

The Tenant:

 

11.1.1shall put and keep the Premises in good and substantial repair and
condition but (subject to clause 11.1.2) shall not be required to M the Premises
into any better state of repair or condition than as evidenced by the Schedule
of Condition.

 

11.1.2shall put and keep the roof and all elements of the roof structure in a
state of repair and condition so as to ensure that the Premises is wind and
water right;

 

11.1.3keep any outside parts of the Premises clean and tidy, any landscaped
areas clear of weeds and replace any glass which becomes broken or damaged;

 

11.1.4The Tenant shall not be liable under this clause 11.1 to the extent that
the Landlord is obliged to carry out the relevant repair works under clause 9.2
or to the extent that the Landlord is prevented from carrying them out by reason
of the matters referred to in clause 9.2.2.

 

11.1.5The Tenant shall:

 

(a)within one month of the date of this Lease provide the Landlord with full
Tenant's Works Details for the Landlord's approval. If such details are not
approved by the Landlord the Tenant shall re-submit Tenant's Works Details (with
such additional information as the Landlord shall require as soon as reasonably
practicable (and as often as requested by the Landlord so as to supply all
requisite information) and in any event within one week or within such longer
period as is agreed with the Landlord of the Landlord's subsequent request) for
Landlord approval;

 

(b)early out and substantially complete the Tenant Requisite Works within six
months of commencement of the Term.

 

11.2Alterations

 

11.2.1The Tenant shall not make any alterations or additions to the Premises
except as permitted by this clause 11.

 

11.2.2The Tenant shall not make alterations to the structure of the Premises
which will, at the date of the Tenant's application to the Landlord for consent
to make such alterations, adversely affect the value of the Premises or the
Estate or of any adjoining property of the Landlord. The Tenant may make other
alterations to the exterior or structure of the Premises with the consent of the
Landlord, such consent not to be unreasonably withheld or delayed and the
Landlord shall use reasonable endeavours to respond to any such application for
consent within 10 Business Days.

 

 20 

 

 

11.2.3Subject to clause 11.2.4 below, the Tenant shall not make internal,
non-structural alterations or additions which will or may affect any of the
Service Media or any plant or machinery (or any other services or systems) at
the Premises or the Estate without the consent of the Landlord, such consent not
to be unreasonably withheld or delayed.

 

11.2.4The Tenant may make other internal, non-structural alterations or
alterations to the loading doors at the Premises without the consent of the
Landlord but the Tenant shall provide reasonable and proper notice of its
intention to carry out any works (having regard to the nature and extent of
works proposed) and shall in relation to any such works which it does carry out,
carry them out:

 

(a)and complete them in a good and workmanlike manner, with good quality
materials fit for the purpose for which they are required and so as to be free
from defects and without using or permitting the use of any material or
substance which, at the time of use, does not conform to all relevant British
and European standards and codes of practice or which is generally known to the
United Kingdom building industry at the time of use to be deleterious to health
and safety or to the durability of the works in the particular circumstances in
which it is used;

 

(b)in accordance in all respects with all relevant legislation and the terms of
any consents which are required for the works;

 

(c)in a manner so as to cause as little inconvenience and annoyance as
reasonably possible to the Landlord, any superior landlord and the other
occupiers of the Estate;

 

(d)so as not to result in the Premises, or any other part of the Estate,
becoming unsafe; and

 

(e)at its sole risk.

 

and the Tenant shall make good to the Landlord's satisfaction any damage arising
out of, or incidental to, the carrying out or completion of the works and shall
provide the Landlord with a set of as-built drawings as soon as reasonably
practicable after completion of the alterations or additions.

 

11.2.5The Tenant shall confirm completion of any alterations or additions to the
Property within 15 Business Days of completion of them and shall provide the
Landlord with a set of as-built drawings at the same time.

 

11.2.6Unless and to the extent otherwise required by the Landlord, the Tenant
shall, at the end of the Term, remove any and all alterations and additions made
to the Premises during the Term and shall reinstate the Premises and make good
any damage caused by that removal to the reasonable satisfaction of the
Landlord.

 

11.3Signs and re-letting notices

 

11.3.1The Tenant shall not display any form of flag, signs or notices at the
Premises which can be seen from outside the Premises, except one external sign
approved by the Landlord (such approval not to be unreasonably withheld or
delayed) and giving the name and business of the Tenant (or other authorised
occupier), and at the end of the Term the Tenant shall remove any such sign and
make good any damage caused by that removal to the reasonable satisfaction of
the Landlord.

 

 21 

 

 

11.3.2The Tenant shall permit the Landlord to place a sign on the Premises at
any time advertising the sale of the Landlord's interest (or any superior
interest) in the Premises and during the last six months of the Term for the
re-letting of the Premises.

 

11.3.3The Tenant shall not to exhibit any flashing sign or light on the
Premises.

 

11.4Yield up

 

11.4.1At the end of the Term, the Tenant shall:

 

(a)yield up the Premises in a state of repair, condition and decoration which is
consistent with the proper performance of the Tenant's repairing covenants in
this Lease;

 

(b)carry out any works necessary to ensure that the Asset Rating of the Premises
would be no lower than the Asset Rating of the Premises as at the date of the
Lease;

 

(c)remove every sign or notice which the Landlord requires to be removed and
(unless and to the extent that the Landlord agrees otherwise) to remove all
tenant's fixtures and fittings furniture and effects from the Premises making
good to the reasonable satisfaction of the Landlord all damage caused to the
Premises or the Estate by such removal;

 

(d)(unless and to the extent that the Landlord agrees otherwise) reinstate and
restore the Premises to the same state and condition as they were in immediately
following the completion of the Tenant Requisite Works provided that the Tenant
shall not be obliged to reinstate the mezzanine removed as part of the Tenant's
Requisite Works or any ancillary services to the mezzanine; and

 

(e)hand over to the Landlord (or if requested to provide copies of) any:

 

(i)files registers or management plans (including any relating to asbestos)
required to be maintained under health and safety legislation in relation to the
Premises;

 

(ii)EPC for the Premises together with details of the reference number of such
EPC (if not apparent from the copy);

 

(iii)air-conditioning inspection report relating to any air-conditioning system
serving the Premises and obtained by the Tenant as the relevant person under the
EPB Regulations; and

 

(iv)records in relation to the Premises (including any underlet part of the
Premises) made for the purposes of complying with the Regulatory Reform (Fire
Safety) Order 2005 including any records of findings following a fire risk
assessment of the Premises (or any underlet part).

 

11.4.2Any reinstatement restoration and replacement carried out pursuant to this
paragraph shall be carried out so far as practicable using good quality
materials from sustainable sources, save where such materials would result in a
material increase in the cost of such reinstatement restoration or replacement.

 

 22 

 

 

11.4.3Any liability of the Tenant to the Landlord pursuant to a breach of the
Tenant's obligation to yield up the Premises in accordance with the repairing
obligation in clause 11.1.2 shall be limited to one hundred thousand pounds
(£100,000).

 

11.5Codes of practice

 

The Tenant shall ensure that all works carried out at the Premises by or on
behalf of the Tenant are carried out in accordance with all relevant codes of
practice applicable to those works and issued by a statutory or professional
body.

 

12.USE OF THE PREMISES

 

12.1The Permitted Use

 

The Tenant shall not use the Premises except for the Permitted Use.

 

12.2Obstructions

 

The Tenant shall not obstruct the Estate or any other pavement, footpath or
roadway adjoining or serving the Premises.

 

12.3Restrictions on use

 

The Tenant shall not:

 

12.3.1leave the Premises unoccupied for a period of more than one month without
first giving written notice to the Landlord nor for more than three months
without the consent of the Landlord, but the Tenant shall not by virtue of
clause 12.3.1 be required to trade from the Premises;

 

12.3.2do anything on the Premises which is illegal or immoral or which would
cause a statutory nuisance or inconvenience or any damage or disturbance to the
Landlord or any of the other occupiers of the Estate or any owner or occupier of
any other property adjoining or near the Premises;

 

12.3.3carry out any acts at the Premises which are noxious, dangerous or
offensive or store dangerous or inflammable materials at the Premises without
compliance with all relevant regulations;

 

12.3.4allow waste to accumulate at the Premises and shall ensure that all waste
refuse or recycling containers on the Premises are regularly emptied;

 

12.3.5allow any material which is deleterious, polluting or dangerous (to
persons or property) to enter any Service Media or any adjoining property;

 

12.3.6deposit store exhibit stack or sell any goods materials articles or other
objects outside any buildings on the Premises; nor

 

12.3.7overload the Premises nor damage overload or obstruct any Service Media or
any other part of the Estate.

 

12.4Fire and security precautions

 

12.4.1The Tenant shall comply with the requirements and recommendations of the
fire authority and with any reasonable requirements of the Landlord relating to
fire prevention and the provision of fire-fighting equipment at the Premises and
the reasonable requirements of the Landlord in relation to the security of the
Estate and of the Premises while they are vacant which have been previously
notified to the Tenant in writing.

 

 23 

 

 

12.4.2Whenever requested by the Landlord (acting reasonably), the Tenant shall
provide copies of or make available for inspection any records in relation to
the Premises (including any underlet part of the Premises) made for the purposes
of complying with the Regulatory Reform (Fire Safety) Order 2005 including any
records of findings following a fire risk assessment of the Premises (or any
underlet part).

 

12.5Wireless Data Services

 

12.5.1The Tenant shall comply with statute common law and all relevant codes of
practice in relation to the operation of any Wireless Data Services installed or
maintained within the Premises or serving the Tenant or occupiers of the
Premises

 

12.5.2Not to operate Wireless Data Services so as to interfere with the lawful
provision of Wireless Data Services in any other part of the Estate or any
adjoining or neighbouring premises.

 

12.6Exclusion of warranty

 

The Landlord does not warrant or represent that the Premises may be used for the
Permitted Use or for any other purpose.

 

13.DEALINGS

 

13.1General restrictions

 

The Tenant shall not part with or share nor agree to part with or share
possession of the whole or part of the Premises or this Lease, nor allow any
other person to occupy the whole or any part of the Premises, except as
permitted by the remainder of clause 13.

 

13.2Assignments

 

The Tenant shall not assign or agree to assign this Lease.

 

13.3Underlettings

 

13.3.1The Tenant shall not underlet or agree to underlet any part of the
Premises (as opposed to the whole) other than a Permitted Part.

 

13.3.2The Tenant may underlet a Permitted Part, provided any such underlease is
in accordance with the remainder of clause 13.3 and with clause 13.4.

 

13.3.3The Tenant shall not underlet the whole of the Premises, except in
accordance with the remainder of clause 13.3 and with clause 13.4 and then only
with the consent of the Landlord, such consent not to be unreasonably withheld
or delayed.

 

13.3.4The Tenant shall not underlet the Premises or a Permitted Part without
first obtaining from the undertenant a covenant by the undertenant with the
Landlord to comply with the obligations on the undertenant in the underlease
(and any document which is supplemental or collateral to the underlease)
throughout the term of the underlease or until the undertenant is released by
virtue of the Landlord and Tenant (Covenants) Act 1995, if sooner.

 

13.3.5Any underlease shall be granted at a rent which is not less than the then
full open market rental value of the Premises or in respect of an underletting
of a Permitted Part the then full open market rental value of that part (but
this will not prevent an underlease providing for a rent-free period of a length
as is then usual in the open market in respect of such a letting), and without a
fine or premium and with the underlease rent payable not more than one quarter
in advance.

 

 24 

 

 

13.3.6The Tenant shall not grant an underlease unless:

 

(a)before the earlier of the undertenant entering into the underlease and the
undertenant becoming contractually bound to do so, the Tenant has served a
notice on the undertenant and the undertenant (or a person duly authorised by
the undertenant) has made a statutory declaration, such notice and statutory
declaration to relate to the tenancy to be created by the underlease and to
comply with section 38A of the Landlord and Tenant Act 1954 and the relevant
schedules of the Regulatory Reform (Business Tenancies) (England and Wales)
Order 2003; and

 

(b)the Tenant has supplied the Landlord with a certified copy of the notice and
statutory declaration referred to in clause (a).

 

13.3.7The Tenant shall not grant any underlease for a term which will expire by
effluxion of time later than three clear days before the date the contractual
term granted by this Lease will expire by effluxion of time.

 

13.3.8The Tenant shall not enter into any collateral deed nor give any side
letter varying or relieving the undertenant from any terms required by clause
13.3 or clause 13.4 to be contained in the underlease.

 

13.3.9The Tenant shall not grant any underlease which would create more than two
underlettings of the Premises at any one time.

 

13.3.10The Tenant shall not underlet the premises for a term capable of lasting
beyond the Termination Date (as defined in clause 22).

 

13.4Terms to be contained in any underlease

 

Any underlease shall contain the following terms:

 

13.4.1an obligation on the undertenant not to deal with or dispose of its
interest in the underlease (including by way of declaration of trust) or part
with or share possession of the whole or part of that interest or permit any
other person to occupy the Premises;

 

13.4.2if this Lease requires the consent or approval of the Landlord for any
matter and that matter is permitted by the underlease, a provision requiring the
consent or approval of the Landlord for that matter; and

 

13.4.3if this Lease requires the consent or approval of the Landlord, such
consent not to be unreasonably withheld or delayed for any matter and that
matter is permitted by the underlease, a provision requiring the consent or
approval of the Landlord for that matter, such consent not to be unreasonably
withheld or delayed;

 

and shall otherwise be on terms consistent with this Lease.

 

13.5Further provisions relating to underleases

 

13.5.1The Tenant shall enforce the obligations of the undertenant in any
underlease.

 

13.5.2The Tenant shall not vary the terms of, nor, without the consent of the
Landlord, such consent not to be unreasonably withheld, accept or agree to
accept a surrender of, nor forfeit any underlease.

 

 25 

 

 

13.6Charging

 

The Tenant shall not charge or agree to charge any part of the Premises (as
opposed to the whole) and shall not charge or agree to charge the whole of the
Premises without the consent of the Landlord, such consent not to be
unreasonably withheld or delayed.

 

13.7Declarations of trust

 

The Tenant shall not make any declaration of trust of the whole or any part of
its interest in the Premises or this Lease.

 

13.8Group sharing of occupation

 

Nothing in clause 13 will prevent the Tenant or any permitted undertenant from
sharing occupation of the Premises with another member of the same Group if and
so long as that other member remains a member of that Group and no relationship
of landlord and tenant subsists between the Tenant or permitted undertenant and
that other member. The Tenant shall keep the Landlord informed of the identity
of all occupiers and of the basis of their occupation of the Premises.

 

13.9Notification of dealings

 

Within 15 Business Days of any dealing with, or devolution of, the Premises or
this Lease or of any interest created out of them or it, the Tenant shall give
the Landlord written notice of that dealing or devolution together with a
certified copy of any document effecting or evidencing the dealing or devolution
(and a certified copy for any superior landlord).

 

13.10Registration at the Land Registry

 

13.10.1If this Lease and/or the rights granted or reserved by this Lease are or
should be registered at the Land Registry under the Land Registration Act 2002
then the Tenant shall:

 

(a)apply to register this Lease and any assignment or other registrable
disposition of this Lease at the Land Registry within 10 Business Days of the
date of the grant of this Lease or the date of the instrument of assignment or
other disposition requiring registration (as the case may be) and procure
completion of that registration;

 

(b)use all reasonable endeavours to procure that all rights granted or reserved
by this Lease are properly noted against the affected titles; and

 

(c)within five Business Days of the registration of the grant, assignment, other
registrable disposition of this Lease or notice against the affected titles (as
the case may be) deliver to the Landlord official copies of the registered
title.

 

13.10.2The Landlord shall not be liable to the Tenant for the Tenant's failure
to register and 'or to protect this Lease or any rights granted by it.

 

14.LEGAL REQUIREMENTS AND REGULATIONS

 

14.1Legislation and planning

 

The Tenant shall:

 

14.1.1comply with all legislation affecting the Premises, their use and
occupation and the health and safety of persons working at or visiting the
Premises, whether the legislation requires the owner, landlord, tenant or
occupier to comply;



 

 26 

 

 

14.1.2give the Landlord written notice of any defect in the Premises which may
make the Landlord liable to do, or not to do, any act to comply with the duty of
care imposed by the Defective Premises Act 1972, and shall display any notices
at the Premises needed to enable the Landlord to comply with the Defective
Premises Act 1972;

 

14.1.3not apply for planning permission without the consent of the Landlord;

 

14.1.4pay any charge imposed under legislation relating to town and country
planning in respect of the use of the Premises, or any works carried out at the
Premises by the Tenant;

 

14.1.5in relation to community infrastructure levy (or any similar or
replacement charge or levy):

 

(a)pay any community infrastructure levy (or any similar or replacement charge
or levy);

 

(b)serve a notice assuming liability (and provide a copy of such notice to the
Landlord) and not withdraw it (or carry out such equivalent or similar steps as
may be required or permitted in relation to any similar or replacement charge or
levy); and

 

(c)indemnify the Landlord against all liabilities arising out of community
infrastructure levy (or any similar or replacement charge or levy); and

 

in each case in respect or by reason of any works carried out at the Premises by
the Tenant.

 

14.1.6at the end of the Term pay the Landlord a fair proportion of any
compensation which the Tenant has received or which is receivable by the Tenant
because of any restriction placed on the use of the Premises under any
legislation.

 

14.2Notices relating to the Premises

 

14.2.1The Tenant shall give the Landlord a copy of any notice received by the
Tenant, relating to the Premises or the Estate or any occupier of them, or to
the Landlord's interest in them, upon having received it and at the Landlord's
cost take any steps which the Landlord may require in connection with such
notice.

 

14.2.2The Tenant shall not give any notice or counter-notice under the Party
Wall etc. Act 1996 without the consent of the Landlord.

 

14.3The Construction (Design and Management) Regulations 2015

 

14.3.1In this clause 14.3 "Regulations" means the Construction (Design and
Management) Regulations 2015 and "File" means the Health and Safety file
required by the Regulations for any project (within the meaning of the
Regulations) carried out by or on behalf of the Tenant or any undertenant or
other occupier of the Premises.

 

14.3.2In respect of any works carried out by or on behalf of the Tenant or any
undertenant or other occupier of the Premises (including any works of
reinstatement which may be carried out after the end of the Term) to which the
Regulations apply:

 

(a)the Tenant shall comply in all respects with the Regulations and procure that
any person (other than the Landlord) who otherwise has any duty under the
Regulations, complies with the Regulations; and

 

 27 

 

 

(b)if and to the extent that the Landlord is a client for the purposes of the
Regulations, the Tenant shall agree with the Landlord in writing (or the Tenant
shall procure that the undertenant or other occupier of the Premises (as the
case may be) agrees with the Landlord in writing), for the purpose of the
Regulations, to be treated as the only client in relation to such works, and the
Tenant shall not begin (or shall procure that the undertenant or other occupier
(as the case may be) does not begin) to carry out such works until that
agreement has been made.

 

14.3.3The Tenant shall:

 

(a)compile, maintain and make the File available to the Landlord for inspection
at all times;

 

(b)on request provide copies of the whole or any part of the File to the
Landlord; and

 

(c)hand the File to the Landlord at the end of the Term.

 

14.3.4The Tenant shall obtain all copyright licences which are needed for the
Tenant to comply lawfully with clause 14.3.

 

14.3.5The copyright licences obtained by the Tenant shall:

 

(a)be granted with full title guarantee;

 

(b)allow the Landlord and any superior landlord and anyone deriving title
through or under them to take further copies of the File or any part of it;

 

(c)be obtained without cost to any such person;

 

(d)allow any such person to grant sub-licences on similar terms; and

 

(e)be irrevocable.

 

14.4The Estate and regulations

 

The Tenant shall:

 



14.4.1not park any vehicle on or so as to obstruct any roadways within the
Estate;

 

14.4.2not use any outside parts of the Premises for the storage (whether
temporary or permanent) of any materials or goods or the servicing repair or
cleaning of any vehicle nor shall the Tenant permit petrol oil or other
deleterious materials to be emptied on any outside parts of the Premises; and

 

14.4.3comply with such reasonable regulations as the Landlord may from time to
time make and notify to the Tenant in writing for the proper management of the
Estate (including its sustainability energy waste and water use efficiency) and
in case of any conflict between such regulations and this Lease the terms of
this Lease will prevail.

 

15.LANDLORD'S COVENANT FOR QUIET ENJOYMENT

 

The Landlord agrees with the Tenant, the Tenant may hold and use the Premises
during the Term without any interruption (except as authorised by this Lease) by
the Landlord or by any person lawfully claiming through, under or in trust for
the Landlord.

 

 28 

 

 

16.LIMIT ON LANDLORD'S LIABILITY

 

To the extent that the obligations on the Landlord contained or implied in this
Lease relate to any time after a person has parted with the whole of its
interest in the reversion immediately expectant on the end of the Term, they
shall not be binding on or enforceable against that person after that person has
parted with the whole of that interest.

 

17.FORFEITURE

 

17.1Landlord's right of re-entry

 

If any event set out in clause 17.2 occurs, the Landlord may forfeit this Lease
and re-enter the Premises (or any part of them in the name of the whole). The
Term will then end, but this will be without prejudice to any claim which the
Landlord may have against the Tenant or a Guarantor for any failure to comply
with the terms of this Lease.

 

17.2Events giving rise to the Landlord's right of re-entry

 

17.2.1The Rent or any other sum payable under this Lease has not been paid 15
Business Days after it became due, whether formally demanded or not.

 

17.2.2The Tenant or any Guarantor has failed to comply with any of the terms of
this Lease.

 

17.2.3The Tenant or any Guarantor who is an individual (or if more than one
individual then any one of them):

 

(a)is unable to pay, or has no reasonable prospect of being able to pay, its
debts within the meaning of section 268 of the Insolvency Act 1986;

 

(b)is the subject of an application for an interim order under the Insolvency
Act 1986, or it enters into, or commences negotiations in respect of, or calls
or convenes any meeting for the approval of any composition, compromise,
moratorium, scheme or other similar arrangement with its creditors or any of
them, whether under the Insolvency Act 1986 or otherwise;

 

(c)requests or suffers the appointment of a Law of Property Act 1925, court
appointed or other receiver or receiver and manager or similar officer over or
in relation to the whole or any part of its undertaking, property, revenue or
assets, or any person holding security over the whole or any part of its
undertaking, property, revenue or assets takes possession of all or any part of
them, or it requests that such a person does so;

 

(d)makes an application for a bankruptcy order or takes any step in connection
with such application, is the subject of a petition for a bankruptcy order or
any step is taken in connection with such petition, or an interim receiver of
its property is appointed, or a bankruptcy order is made against it;

 

(e)has any taking control of goods, execution, sequestration or other process
levied or forced upon or against its undertaking, chattels, property or any of
its assets; or

 

(f)is, or becomes, subject to, or takes or has taken against it or in relation
to it or the whole or any part of its undertaking, property, revenue or assets,
any finding, step, process or proceeding in any jurisdiction other than England
and Wales which is equivalent, analogous, corresponding or similar to any of the
findings, steps, processes or proceedings mentioned in clauses 17.2.3(a) to
17.2.3(e), and whether or not any such finding, step, process or proceeding has
been taken in England and Wales.

 

 29 

 

 

17.2.4The Tenant or any Guarantor which is a company (or if more than one
company then any one of them):

 

(a)is unable to pay, or has no reasonable prospect of being able to pay, its
debts within the meaning of section 123 or sections 222 to 224 of the Insolvency
Act 1986 (but disregarding references in those sections to proving it to the
court's satisfaction);

 

(b)resolves or its directors resolve to enter into, or it enters into, or it or
its directors commence negotiations or make any application to court in respect
of, or call or convene any meeting for the approval of any composition,
compromise, moratorium (including a moratorium statutorily obtained, whether as
a precursor to a voluntary arrangement under the Insolvency Act 1986 or
otherwise, or a moratorium informally obtained), the appointment of a nominee,
scheme or other similar arrangement with its creditors or any of them, whether
under the Insolvency Act 1986, the Companies Act 2006 or otherwise;

 

(c)resolves, or its directors, or the holders of a qualifying floating charge
(as defined in Schedule B1 of the Insolvency Act 1986) or a third party resolve
to appoint an administrator of it, or to petition or apply to court for an
administration order in respect of it, or a petition or an application for an
administration order is made in respect of it, or an administration order is
made in respect of it, or a notice of appointment or a notice of intention to
appoint an administrator is issued, or any step under the Insolvency Act 1986 is
taken to appoint an administrator of it out of court, or it enters
administration;

 

(d)requests or suffers the appointment of a receiver under the Law of Property
Act 1925, court appointed, administrative receiver or other receiver or receiver
and manager, or similar officer over or in relation to the whole or any part of
its undertaking, property, revenue or assets, or any person holding security
over all or any part of its undertaking, property, revenue or assets takes
possession of all or any part of them or requests that such a person does so;

 

(e)resolves or its directors resolve to wind it up, whether as a voluntary
liquidation or a compulsory liquidation, or its directors or any third party
take any step under the Insolvency Act 1986 to wind it up voluntarily or to
petition the court for a winding-up order, or a winding-up petition is presented
against it, or a provisional liquidator is appointed to it, or it goes into
liquidation within the meaning of section 247 of the Insolvency Act 1986;

 

is dissolved, or is removed from the Register of Companies, or ceases to exist
(whether or not being capable of reinstatement or reconstitution) or threatens
to cease to exist, or its directors apply for it to be struck off the Register
of Companies;

 

 30 

 

 

(g)has any taking control of goods, execution, sequestration or other process
levied or forced upon or against its undertaking, chattels, property or any of
its assets; or

 

(h)is, or becomes, subject to, or takes or has taken against it or in relation
to it or the whole or any part of its undertaking, property, revenue or assets,
any finding, step, process or proceeding in any jurisdiction other than England
and Wales which is equivalent, analogous, corresponding or similar to any of the
findings, steps, processes or proceedings mentioned in clauses 17.2.4(a) to
17.2.4(g), and whether or not any such finding, step, process or proceeding has
been taken in England and Wales.

 

17.3Interpretation

 

17.3.1In clause 17 "company" includes:

 

(a)a company as defined in section 1 of the Companies Act 2006;

 

(b)a body corporate or corporation within the meaning of section 1173 of the
Companies Act 2006;

 

(c)an unregistered company or association;

 

(d)any "company or legal person" in relation to which insolvency proceedings may
be opened pursuant to article 3 of the EC Regulation on Insolvency Proceedings
2000 (No. 1346/2000);

 

(e)a partnership within the meaning of the Partnership Act 1890;

 

(f)a limited partnership registered under the Limited Partnerships Act 1907; and

 

(g)a limited liability partnership incorporated under the Limited Liability
Partnerships Act 2000,

 

and the "Register of Companies" means any register of any of the legal persons
mentioned above.

 

17.3.2In relation to a Tenant or Guarantor that is a partnership within the
meaning of the Partnership Act 1890 or a limited partnership registered under
the Limited Partnerships Act 1907, the provisions of clause 17.2.4 will, except
where the context otherwise requires, apply mutatis mutandis to the Tenant or
Guarantor (as the case may be) incorporating, where relevant, the modifications
mentioned in the Insolvent Partnerships Order 1994 and the Insolvent
Partnerships (Amendment) Order 2005.

 

17.3.3In relation to a Tenant or Guarantor that is a limited liability
partnership incorporated under the Limited Liability Partnerships Act 2000, the
provisions of clause 17.2.4 will, except where the context otherwise requires,
apply mutatis mutandis to the Tenant or Guarantor (as the case may be)
incorporating, where relevant, the modifications made under the Limited
Liability Partnerships Act 2000.

 

 31 

 

 

18.MISCELLANEOUS

 

18.1Notices

 

18.1.1A notice given in connection with this Lease must be given in writing and
signed by or on behalf of the party giving it, unless this Lease states that it
need not be given in writing.

 

18.1.2A notice given in connection with this Lease will be validly served if
personally delivered or if sent by a registered post service (within the meaning
of the Postal Services Act 2000) or first class recorded delivery or first class
ordinary post and (in each case) addressed to:

 

(a)the Landlord at the address given in this Lease or, in substitution, at such
other address which the Landlord has notified to the Tenant in writing;

 

(b)the Tenant at the Premises or its registered office or its last known
address; or

 

(c)a Guarantor at its registered office or its last known address.

 

18.1.3The Tenant shall give the Landlord oral notice as well as written notice
of any matter affecting the Premises where emergency action is or may be needed.

 

18.1.4Writing does not include, and notices given in connection with this Lease
may not be given by, email or any other electronic means.

 

18.2Landlord's rights to remedy default by the Tenant

 

If the Tenant fails to comply with any of its obligations in this Lease, the
Landlord may give the Tenant written notice of that failure, and the Tenant
shall remedy the failure within the time reasonably specified by the Landlord
(or immediately in the case of an emergency). If the Tenant fails to do this the
Landlord may enter the Premises and carry out any works or do anything else
which may be needed to remedy the Tenant's failure to comply with its
obligations under this Lease, and any costs incurred by the Landlord will be a
debt due from the Tenant payable on demand and may be recovered by the Landlord
as if it were additional rent.

 

18.3No charging of stock

 

The Tenant shall not charge or give any bill of sale in respect of the Tenant's
stock at the Premises from time to time.

 

18.4Superior interests

 

If at any time this Lease is an underlease, the Tenant shall comply with the
terms of any superior lease to the extent that they relate to the Premises,
other than any obligation to pay any rent, and the Landlord shall pay any rent
due under the immediate superior lease.

 

18.5No right to enforce

 

Nothing contained or referred to in this Lease entitles the Tenant to the
benefit of, or the right to enforce, or to prevent the release or modification
of any agreement entered into by any other tenant or occupier of the Estate with
the Landlord.

 

18.6Tenant to provide information

 

The Tenant shall give the Landlord any infonnation or documents which the
Landlord reasonably requests to show that the Tenant is complying with its
obligations in this Lease and shall give the Landlord immediate written notice
of any matter in connection with the Premises which may make the Landlord liable
to the Tenant or any third party.

 

 32 

 

 

18.7Energy performance certificates

 

18.7.1The Tenant shall allow the Landlord and all others authorised by the
Landlord to have access to all documentation, data and information in the
Tenant's possession or under its control that is reasonably required in order
for the Landlord to:

 

(a)prepare an EPC in respect of the Premises; and

 

(b)comply with any duty imposed upon the Landlord under The Energy Performance
of Buildings (England and Wales) Regulations 2012,

 

and the Tenant shall co-operate with the Landlord and any person so authorised
so far as is reasonably necessary to enable them to carry out such functions.

 

18.7.2The Tenant shall not obtain or commission an EPC in respect of the
Premises unless required to do so by The Energy Performance of Buildings
(England and Wales) Regulations 2012. If the Tenant is required to obtain an
EPC, the Tenant shall, if so required by the Landlord, obtain an EPC from an
assessor approved by the Landlord or pay the Landlord's costs of obtaining an
EPC for the Premises.

 

18.7.3The Tenant shall provide free of charge to the Landlord a copy of any EPC
that the Tenant obtains in respect of the Premises.

 

18.8Tenant's indemnity

 

The Tenant agrees to indemnify the Landlord at all times (both during and after
the Term) against all charges, claims, proceedings, liabilities, damages,
losses, costs and expenses arising directly or indirectly from the existence,
state of repair or use of the Premises or any works carried out at the Premises
or any breach of any of the Tenant's obligations in this Lease, or any act or
omission of the Tenant.

 

18.9Guarantor to enter into supplemental documents

 

18.9.1The Tenant shall procure that a Guarantor enters into and executes and
delivers to the Landlord any deed or document which is supplemental to this
Lease and which is entered into before that Guarantor is released by virtue of
the Landlord and Tenant (Covenants) Act 1995 for the purpose of that Guarantor
consenting to the Tenant entering into such supplemental document and confirming
that, subject only to section 18 of the Landlord and Tenant (Covenants) Act
1995, all the obligations of that Guarantor will remain in full force and effect
in respect of this Lease and will extend and apply to the Lease as varied by
that supplemental document.

 

18.10Replacement Guarantor

 

18.10.1In clause 18.10 a "Guarantor Replacement Event" if the death of a
Guarantor or the occurrence of any of the events referred to in clause 17.2.3 or
17.2.4 in relation to a Guarantor, or where a Guarantor comprises more than one
person, the death of any one of them or the occurrence of any of those events in
relation to any one of them.

 

18.10.2If at any time during the Term a Guarantor Replacement Event occurs, the
Tenant shall give immediate written notice of it to the Landlord. The Landlord
may after a Guarantor Replacement Event (and whether or not it has received
notice of it from the Tenant) give written notice to the Tenant requiring the
Tenant to procure a replacement or additional guarantor. Within one month of the
Landlord giving such notice to the Tenant, the Tenant shall procure that a
person of standing acceptable to the Landlord enters into and executes and
delivers to the Landlord a replacement or additional guarantee and indemnity in
the same form as that entered into by the Guarantor in respect of which the
Guarantor Replacement Event has occurred.

 

 33 

 

 

18.10.3Clause 18.10 does not apply in relation to a Guarantor who is a Guarantor
by reason of having entered into an authorised guarantee agreement.

 

18.11Qualification of Landlord's liability

 

The Landlord shall not be liable to the Tenant or any other person for:

 

18.11.1any damage to person or property arising from any act, omission or
misfeasance by the Landlord or its employees, agents or independent contractors
or by any other tenant or occupier of the Estate or from the state and condition
of the Premises or of any other part of the Estate or any adjoining property of
the Landlord;

 

18.11.2any interruption to the supply of Utilities to the Premises or other
parts of the Estate;

 

18.11.3any accidental damage to the Premises or to any property of the Tenant or
any other occupier of the Premises or their employees, agents or independent
contractors; or

 

18.11.4for any failure to perform any obligation in this Lease, unless the
Tenant has given the Landlord written notice of the facts giving rise to that
failure and allowed the Landlord a reasonable time to remedy the matter.

 

18.12Removal of goods after end of Term

 

The Tenant shall remove all its fittings, goods and other possessions at the end
of the Term and the Landlord may dispose of any such items left at the Premises
more than 10 Business Days after the end of the Term as the Landlord sees fit.

 

18.13Governing law and jurisdiction

 

18.13.1This Lease and any dispute or claim arising out of or in connection with
it or its subject matter or formation (including non-contractual disputes or
claims) are governed by the law of England and Wales.

 

18.13.2The parties irrevocably agree that the courts of England and Wales have
exclusive jurisdiction to determine any dispute or claim that arises out of or
in connection with this Lease or its subject matter or formation (including
non-contractual disputes or claims).

 

18.14Contracts (Rights of Third Parties) Act 1999

 

Unless expressly stated nothing in this Lease will create any rights in favour
of any person pursuant to the Contracts (Rights of Third Parties) Act 1999.

 

18.15Landlord and Tenant (Covenants) Act 1995

 

This Lease is a new tenancy for the purposes of section 1 of the Landlord and
Tenant (Covenants) Act 1995.

 

 34 

 

 

18.16Tenant's acknowledgement

 

18.16.1The Tenant and the Guarantor acknowledges that except for the written
replies made by the Landlord's solicitors to the formal written pre-lease
enquiries made by the Tenant's solicitors, it has not relied on or taken into
account any statement or representation, whether written or oral (and including
any made negligently) made by or on behalf of the Landlord, in deciding whether
to enter into this Lease, and the documents annexed to it and any document
expressed to be supplemental to this Lease and entered into on the same day as
this Lease and will have no right or remedy (including any right or remedy based
on negligence) in respect of any such statement or representation.

 

18.16.2Nothing in this Lease will operate to limit or exclude any liability
arising or remedy available by reason of fraud.

 

19.GUARANTEE

 

19.1Guarantee

 

19.1.1In consideration of the grant of this Lease to the Tenant, the Guarantor
irrevocably and unconditionally guarantees to the Landlord that the Tenant
shall, until the end of the Term or, if earlier, until the Tenant is released
pursuant to the Landlord and Tenant (Covenants) Act 1995, duly and punctually
pay the Rent and other sums due under this Lease and shall observe and perform
the tenant covenants of this Lease.

 

19.1.2The Guarantor covenants with the Landlord that in any case of default by
the Tenant the Guarantor shall pay the rents and comply with the obligations
referred to in clause 19.1.1.

 

19.1.3The Guarantor's liability under this Lease is as principal debtor and not
merely as surety.

 

19.1.4In this clause 19 references to the "Tenant" are to the person who named
as the second party to this Lease only.

 

19.2Guarantor to take a new lease

 

19.2.1In this clause 19.2 a "Relevant Event" is:

 

(a)the surrender of this Lease by the tenant for the time being under it acting
by a liquidator, trustee in bankruptcy, administrator, receiver or receiver and
manager or any other similar officer appointed to it or over it or in relation
to any of its assets or undertaking (whether such person is appointed in England
and Wales or in any other jurisdiction and whether such person is appointed in
relation to any or all of the tenant for the time being's assets or undertaking
in England and Wales or in any other jurisdiction);

 

(b)the disclaimer of this Lease or of the liabilities under it of the tenant for
the time being under this Lease;

 

(c)the forfeiture of this Lease; or

 

(d)the tenant for the time being (being a company) ceasing to exist (whether or
not capable of being reconstituted or reinstated).

 

19.2.2The Guarantor agrees that if a Relevant Event occurs, it shall, if
required by the Landlord within 12 months of the Landlord having received notice
of the Relevant Event, take a new lease of the Premises from the Landlord.

 

 35 

 

 

19.2.3The new lease shall:

 

(a)be for a term expiring on the date when this Lease would have expired by
effluxion of time had there been no Relevant Event;

 

(b)be at the same rents in this Lease but with no rent-free period payable (or
which would be payable but for any suspension of rent pursuant to this Lease)
from and including the date of the Relevant Event.

 

20.EXCLUSION OF THE LANDLORD AND TENANT ACT 1954

 

20.1The Landlord and the Tenant confirm that before this Lease was entered into:

 

20.1.1a notice complying with Schedule 1 to the Regulatory Reform (Business
Tenancies) (England and Wales) Order 2003 which relates to this tenancy was
served by the

Landlord on the Tenant on 10 October 2017

 

20.1.2a statutory declaration dated 10 October 2017 complying with paragraph 8
of Schedule 2 to that Order was made by Alec Gunn whom the Tenant confirms was
duly authorised by the Tenant to make the statutory declaration on its behalf.

 

20.2The Landlord and the Tenant agree that the provisions of sections 24 to 28
of the Landlord and Tenant Act 1954 shall be excluded in relation to the tenancy
created by this Lease.

 

20.3The Landlord and the Tenant confirm that there is no agreement for lease to
which this Lease gives effect.

 

21.RENT SUSPENSION AND BREAK CLAUSE

 

21.1If vehicular access to the Estate or the Premises is prevented for any
reason at any time (save as a result of the act or omission of the Tenant or the
Tenant's employees, agents or visitors), the Rent and Service Charge will be
suspended from the date access is prevented until access is restored.

 

21.2If vehicular access to the Estate or the Premises is prevented for a
consecutive period of more than 30 days, the Landlord or the Tenant may end this
Lease by serving one month's written notice on the other and on expiry of the
said notice (provided that by such date access to the Estate has not been
restored), this Lease shall then determine, but without prejudice to any right
of any party against any other for any antecedent breach of its obligations.

 

22.BREAK RIGHT

 

22.1In this clause "Termination Date" means 10 March 2021.

 

22.2Subject to the pre-conditions in clause 22.3 being satisfied on the
Termination Date, and subject to clause 22.4, the Tenant may determine the Term
on the Termination Date by giving the Landlord not less than six months' written
notice. The Term will then determine on the Termination Date, but without
prejudice to any rights of any party against any other for any antecedent breach
of its obligations under this Lease.

 

22.3The pre-conditions are that:

 

22.3.1vacant possession of the whole of the Premises is given to the Landlord;

 

22.3.2all Rent and VAT payable on it due under this Lease up to the Termination
Date have been paid in full; and

 

 36 

 

 

22.3.3all other sums due and demanded under this Lease up to the Termination
Date have been paid in full.

 

22.4The Landlord may waive any of the pre-conditions set out in clause 22.3 at
any time before the Termination Date by written notice to the Tenant.

 

22.5The Tenant will cancel any registration it has made in connection with this
Lease within fifteen Business Days of the Tennination Date.

 

22.6Time will be of the essence for the purposes of this clause.

 

22.7The Landlord will as soon as reasonably practicable following the
Termination Date reimburse to the Tenant the pro rata proportion of the Rent
paid by the Tenant that relates to the period after the Termination Date to the
next quarter day (having deducted from such sum any moneys due from the Tenant
to the Landlord).

 

This document has been executed as a deed and is delivered on the date stated at
the beginning of it.

 

 37 

 

 

SCHEDULE 1

 

SCHEDULE OF CONDITION

 

 38 

 

 

 



PHOTOGRAPHIC

SCHEDULE OF

CONDITION

 

The CDC Building
The Spicers Site
Sawston
Cambridge CB22
3JG

 

prepared for:

 

Commodity
Centre London
Braxted Park
Road Great
Braxted Witham
Essex CM8 3EW

 

Surveyors: Prepared by Samuel Bensusan BA (Hons) MSc   Paul Howard MRICS  

 

Glenny LLP
Unex Tower
Station Street
Stratford
London E15
1DA

 

Date of Inspection: 25th September 2017 Date of Report: 3rd October 2017 Ref:
LC/9807.emr

 

171003.9807. Condition Survey CDC Building  

 

 

PHOTOGRAPHIC SCHEDULE OF CONDITION

 

of:

 

THE CDC BUILDING, THE SPICERS SITE, SAWSTON, CAMBRIDGE, CB22 3JG

 

PREAMBLES

 

Purpose The purpose of this document is to provide a photographic schedule of
the condition of the internal ceilings, walls, floors and structures as well as
the external façade of the warehouses at the site known as The CDC Building, The
Spicers Site, Sawston, Cambridge CB22 3JG.           The schedule is intended to
provide a photographic account of the current condition of the property,
existing alterations and partitions as completed by previous tenants and to
identify any existing damage to indemnify the Client upon expiry of the lease.  
    2 Date of Inspection 25th September 2017       3 Location and Description of
the site The Photographic Schedule of Condition was undertaken at the site
address of The CDC building, The Spicers Site, Sawston, Cambridge CB22 3JG. The
property comprises of 5No. bay warehouse units with 4 separate yard areas.      
4 Not a Structural Survey This Photographic Schedule of Condition should not be
interpreted as a Structural Survey Report of the units and adjoining structures
and is confined to the original purpose of this schedule as outlined above.    
  5 No Undertaken Testing No testing was carried out to during the inspection
and only visual  defects have been recorded to the elevations, floor and
ceilings. No inspection covers have been lifted. Similarly the electrical, gas
and other services equipment or installations have not been tested and their
condition is not recorded unless specifically referred to in text       6 Visual
Inspection The schedule records only items which are reasonably apparent from a
only visual inspection and no opening up or internal inspections of the
structure or fabric.       7 Limited Access The inspection was limited to the
internal and external parts where visible and accessible. Due to the lack of
light in the Southern warehouse unit as well as full height racking present to
the South of the unit, visibility was extremely restricted. Externally the
landscaping was overgrown and had not been maintained for a number of seasons
and therefore restricted access and views to all elevations.       8 Dimensions
and Viewpoint All dimensions are approximate and for recording purposes only.
All cracks are hairline unless otherwise stated. All comments are made facing
the element being described.       9 Revised Plan This schedule is to be read in
conjunction with the existing site plan provided.

 

171003.9807. Condition Survey CDC Building 2GLENNY

 

 

10 Additional Photographs The photographs included within the schedule are all
of the photographs taken during the visit. A CD containing all photographs taken
on site is annexed to this document.       11 Weather Conditions The weather was
overcast and dry.       12 Orientation of the Property All directions are stated
as facing each element. The main loading bays to Units 2 and 3 are deemed to be
facing West.       13 Photographic Layout Due to the number of warehouses the
photographic schedule has been split by the units on site (5). Internally portal
columns were used to split the elevations. All photographs were taken clockwise
inside each unit with the starting point being the South East corner. Externally
photographs were also taken working clockwise from the South side of the site.
Photographs of the external yards and roads were also taken in tandem with the
location of the units.       14 Summary The internal condition of the units
commensurate with their age, with the majority of the blockwork walls suffering
from impact damage as well as the internal linings to walls being torn in places
where racking was previously present. The floor slabs in units are all of
similar condition and although appear to be fairly level, the previous fixing
holes for removed racking are still present. The majority of the silicone seals
to the floor slabs have failed exposing the edging. All roof lights within the
units with the exception of unit 4, have suffered from solar degradation. Within
unit 3 the roof lights have also warped resulting in a number of leaks occurring
inside the unit.

 

Name: Samuel Bensusan BA (Hons) MSc         Signed: /s/  Samuel Bensusan BA    
    Checked by           Name: Paul Howard MRICS         Signed: /s/  Paul
Howard         Dated: 03/10/2017  

 

171003.9807. Condition Survey CDC Building3EGLENNY

 

 

The CDC Building, The Spicers

 

[Images follow]

 

 

 

 

The CDC Building, The Spicers Site, Sawston, Cambridge, CB22 3JG SITE NOTES

 

DATE OF INSPECTION: 25TH September 2017

 

UNIT 1

 

Internal

 

1.The majority of the ceiling lights were not working. There was severe solar
degradation to the roof lights.

 

2.One fifth of the unit (west side) high level racking is remaining including
all machinery associated with the same.

 

3.Various leaks to surface water downpipes were noted to the south elevation.

 

4.South, West and East elevation internal wall linings are showing a number of
apertures and tears.

 

5.Areas of the floor slab are worn and delaminated due to previous occupier's
machinery and racking system.

 

6.Expansion joint sealant to joint edges has failed in various places.

 

7.All unit surfaces are heavily soiled.

 

8.Fixing holes from the previous occupiers racking system are still present to
the floor slab were previously cut

 

9.The horizontal shutter door to East elevation is in poor condition.

 

10.Fire doors including handles, frames and panels are scuffed and are showing
signs of rot in places.

 

External

 

11.There is extensive vegetation growth to the South and East elevations
preventing close inspection to these areas.

 

12.The plastisol coating to the all elevations has weathered and is suffering
from solar degradation.

 

13.The paintwork to the South exit fire door has degraded and is showing signs
of rot in places.

 

14.Damp and lichen staining was present to the first four courses of the
brickwork wall to the West elevation.

 

15.The thermoplastic lining to the road has faded.

 

16.The surface course to the road is in poor condition with a number of pitched
joints present due to historic poor repairs.

 

170928.9807. Site notes CDC BuildingGLENNY

 

 

UNIT 2

 

1.One third of the ceiling lights were not working. There was severe solar
degradation to the roof lights.

 

2.The majority of blockwork walling to the South elevation is suffering from
impact damage.

 

3.The coating to portal columns and K braces at low level are scuffed.

 

4.The internal insulation lining to the walls is blistered and torn in places to
the South elevation.

 

5.Graffiti was present to the North elevation blockwork wall.

 

6.Water staining was present towards to the middle of the North elevation wall.

 

7.The silicone sealant has failed between expansion joints.

 

8.All unit surfaces are heavily soiled.

 

9The horizontal shutter door to East elevation is in poor condition.

 

10.The mechanism cover plate to the roller shutter door to the North elevation
has suffered impact damaged.

 

External

 

1.The loading bays to the West of the unit prevented closer inspection of the
main elevation of the unit

 

2.The plastisol coating to the all elevations has weathered and is suffering
from solar degradation

 

3.The metal capping to the canopy roof above the loading bay doors is missing
between bays 12 —16.

 

4.The louvres to the West elevation are damaged with a number of panels missing.

 

UNIT 3

 

Internal

 

1.The majority of the roof lights have warped and become displaced.

 

2.Gutter joints have corroded to the South of the unit.

 

3.Blockwork walls are stained to the south elevation due to water ingress
saturating the brickwork.

 

4.The timber boarding to the mezzanine staircases are damaged.

 

5.The internal wall linings are showing a number of apertures and tears
throughout the unit.

 

6.Fixing holes are present throughout the slab.

 

7.The silicone sealant has failed between expansion joints.

 

170928.9807. Site notes CDC BuildingGLENNY

 

 

External

 

8.The loading bays to the West of the unit prevented closer inspection of the
main elevation of the unit.

 

9.The plastisol coating to the all elevations has weathered and is suffering
from solar degradation.

 

10.The louvres to the West elevation are damaged with a number of panels
missing.

 

UNIT 4

 

1.Leaks are occurring directly below the valley gutter between units 3 and 4.

 

2.The roof lights are in good condition.

 

3.Impact damage was noted to the cladding to the West elevation.

 

4.The bottom sheeting rail to the West elevation is distorted due to impact
damage.

 

5.The portal columns throughout the unit are scraped and scuffed at low level.

 

6.All unit surfaces are heavily soiled.

 

7.Fire doors including handles, frames and panels are scuffed and are rotten in
places.

 

External

 

8.Vegetation growth such as buddleia was present around the unit.

 

9.The plastisol coating to the cladding panels is in good condition.

 

UNIT 5

 

1.Roof lights are suffering from solar degradation as well as weathering.

 

2.The roof lining board is in poor condition due to the water marks and swelling
where saturated.

 

3.Impact damage was noted to blockwork walls throughout the unit.

 

4.The wall lining is in poor condition with water stains throughout.

 

5.The roller shutter doors are damaged at low level in the unit.

 

6.The silicone sealant has failed between the expansion joints

 

7.All unit surfaces are heavily soiled.

 

8.The toilets to the West of the unit are in poor condition.

 

External

 

9.Vegetation growth such as buddleia was present around the unit.

 



170928.9807. Site notes CDC BuildingGLENNY

 

 

10.The plastisol coating to the all elevations has weathered and is suffering
from solar degradation.

 

11.Path repairs were noted to the East elevation to the profile panels.

 

General comments

 

Due to the fire escape door being alarmed we were unable to test if they open
and closed adequately.

 

170928.9807. Site notes CDC BuildingGLENNY

 

 

Executed as a deed by

)   ARACARIS CAPITAL LIMITED )   acting by [a director and its secretary] [two
directors]: )     ) Director     /s/ Linda F Powers           Director/Secretary
    /s/  Marnie

 

Executed as a deed by ) As ROUTEBUY LIMITED )   acting by a director in the
presence of: ) Direct.

 

  /s/  [illegible]         Witness /s/  Grace Kerr         Name Grace Kerr      
  Address           Occupation Solicitor

 

Executed as a deed by )   COMMODITY CENTRE (GROUP) ) /s/  [illegible] LIMITED
acting by a director in the presence of: ) Director   )  

 

  Witness /s/ Grace Kerr         Name Grace Kerr         Address          
Occupation Solicitor

 

 39 

 

